DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the Applicant’s amendment submitted on August 12, 2021.  In virtue of this amendment, claims 1-20 are now pending in the instant application.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Prior art of record fails to disclose or fairly suggest the following limitations:
A lighting apparatus driver, comprising … “wherein the power supplier is capable of being cut off by the PWM dimming circuit while the lighting apparatus driver is still operably connected to the power source; and wherein the PWM dimming circuit is not integrated with or within the circuit of the power supplier such that at least the PWM dimming circuit remains connected to the power source when the power supplier is cut off by the PWM dimming circuit”, in combination with the remaining claimed limitations as claimed in independent claim 1 (claims 2-14 are allowed as being dependent on claim 1).
A lighting apparatus driver, comprising … “wherein the power supplier is capable of being cut off by the dimming circuit while the lighting apparatus driver is still operably connected to the power source; and wherein the discrete dimming circuit is not integrated with or within the circuit of the power supplier such that at least the PWM dimming circuit remains operably connected to the power source when the power supplier is cut off by the PWM dimming circuit”, in combination with the remaining claimed limitations as claimed in independent claim 15 (claims 16-20 are allowed as being dependent on claim 15).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Prior art Yao – US 9,717,123
Prior art Brassfield et al. – US 2013/0082624
Prior art Melanson – US 2008/0224636
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUNG X LE whose telephone number is (571)272-6010. The examiner can normally be reached Monday to Friday from 10am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy C Johnson can be reached on 571-272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/TUNG X LE/Primary Examiner, Art Unit 2844                                                                                                                                                                                                        November 8, 2021